DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/20 & 07/24/20 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-12, the closest prior art (see references cited on IDS and PTO 892) discloses (with regard to claim 1) an organic light-emitting display apparatus, 
Re claims 13-17, the closest prior art (see references cited on IDS and PTO 892) discloses (with regard to claim 13) an organic light-emitting display apparatus, comprising: a substrate 20 (figs. 1-4 and related text of Lee et al. ‘030); an organic light-emitting element 65&85&90 in an active area (I), the organic light-emitting element comprising a first electrode 65, a second electrode 90, and an intermediate layer 85 between the first electrode and the second electrode; a first dam 95 and a second dam 100 located in an inactive area (II); a 
Re claims 18-22, the closest prior art (see references cited on IDS and PTO 892) discloses (with regard to claim 18) an organic light-emitting display apparatus, comprising: a substrate 20 (figs. 1-4 and related text of Lee et al. ‘030); an organic light-emitting element 65&85&90 in an active area (I), the organic light-emitting element comprising a first electrode 65, a second electrode 90, and an intermediate layer 85 between the first electrode and the second electrode; a first dam 95 and a second dam 100 located in an inactive area (II), the first dam being closer to the active area than the second dam; a first inorganic layer 145 over the second electrode of the organic light-emitting element; a first organic layer 150 over the first inorganic layer; a second  wherein the intermediate layer comprises an emissive layer and a common layer, the common layer comprising portions that are separated from each other in the inactive area, and wherein the second electrode comprises portions that are separated from each other in the inactive area.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899